Citation Nr: 0030216	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  92-02 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1. Entitlement to secondary service connection for a 
psychiatric disability.  

2.  Entitlement to secondary service connection for allergic 
rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from June 1954 to June 1956 
and from August 1956 to June 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on Appeal of September 1991 rating action of the RO 
that denied service connection for a psychiatric disability, 
denied service connection for an allergy disability, and 
denied an evaluation in excess of 40 percent for service 
connected bilateral defective hearing.  In July 1993 the 
Board determined that the issues regarding a psychiatric 
disability and the issue regarding an allergy disability 
involved claims for secondary service connection.  The Board 
then remanded this case to the RO for further development.  

In a decision of August 1995, the Board granted a 50 percent 
rating for the veteran's bilateral defective hearing, and 
remanded the issues of secondary service connection for a 
psychiatric disability and secondary service connection for 
an allergy disability to the RO for further development.  

In a rating decision of November 1997 the RO confirmed and 
continued the previous denials of secondary service 
connection for a psychiatric disorder and secondary service 
connection for an allergy disability.  In rating actions of 
December 1997 and December 1999, the RO denied entitlement to 
a total rating for compensation purposes based on individual 
unemployability.  The veteran did not file a notice of 
disagreement in regard to either of these rating actions and, 
accordingly, this issue is not before the Board on appeal.  
Only the issues listed on the title page of this decision are 
before the Board for appellate consideration at this time.  



FINDING OF FACT

The veteran's allergic rhinitis is not caused by and is not 
aggravated by his service connected bilateral defective 
hearing.  


CONCLUSION OF LAW

The veteran's allergic rhinitis is not proximately due to or 
the result of his service connected bilateral defective 
hearing.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.310(a) (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

On a VA respiratory examination of August 1993 the veteran 
gave a history of sleeping difficulties since 1959 due to 
nasal stuffiness caused by allergic rhinosinusitis.  It was 
said that he had been treated at the allergy clinic and was 
found to test positive on 40 out of 62 skin tests.  It was 
also reported that desensitization did not result in 
significant improvement.  After evaluation the diagnoses 
included allergic rhinosinusitis.  In an addendum to this 
examination, dated in October 1993, it was said that the 
etiology of allergic rhinosinusitis was very difficult and 
often impossible to determine.  

In an October 1995 statement, Jose A. Gimenez-Safont, M.D., 
reported that he had been treating the veteran since 1961 for 
several disorders, including chronic allergic rhinitis and 
otitis externa.  The doctor said that during episodes of 
allergic rhinitis and otitis externa there was a temporary 
inflammatory process with congestion from the nasal walls to 
the eustachian tubes, turbinates, and external auditory 
canals, and occasionally the sinuses.  The inflammation was 
said to aggravate the veteran's deafness.  

On a November 1996 VA nose and sinus examination the 
diagnosis was allergic rhinitis.  In a July 1997 addendum to 
the VA examination of the previous November, the examining 
physician said that there was no etiological or causative 
relation whatsoever between chronic allergic rhinitis and the 
veteran's service connected hearing loss.  It was said that 
hearing loss did not aggravate allergic rhinitis.  

I. Legal Analysis 

The veteran has asserted that his service connected defective 
hearing aggravates his allergic rhinitis and that secondary 
service connection for allergic rhinitis is warranted.  

Under the applicable criteria, secondary service connection 
may be granted for a disability which is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310.  Also, the United States Court of Appeals 
for Veterans Claims (Court) has held that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a nonservice connected disability 
caused by a service connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

The record contains a statement from the veteran's private 
treating physician, Jose A. Gimenez-Safont, M.D.,who reported 
treating the veteran for bilateral defective hearing, otitis 
externa, and allergic rhinitis for many years.  The doctor 
said, in pertinent part, that the veteran's otitis externa 
and allergic rhinitis aggravated the veteran's service 
connected defective hearing.  The doctor did not indicate, 
however, that the hearing loss caused the veteran's allergic 
rhinitis or resulted in a worsening of the veteran's allergic 
rhinitis.  Moreover, a VA physician, in a July 1997 
statement, clearly indicated that the veteran's service 
connected bilateral defective hearing did not cause the 
veteran's allergic rhinitis and did not cause his allergic 
rhinitis to increase in severity.  Since the evidence does 
not show that the veteran's allergic rhinitis is caused by, 
or is aggravated by his service connected bilateral defective 
hearing, secondary service connection for allergic rhinitis 
is denied.  


ORDER

Secondary service connection for allergic rhinitis is denied.  


REMAND

On a VA psychiatric examination in May 1983, the diagnosis 
was adjustment disorder with depressed mood.  On a VA 
psychiatric examination of August 1990, the diagnosis was 
adjustment disorder with mixed features.  VA clinical records 
reveal psychiatric diagnoses which include major depression 
and generalized anxiety disorder.  In a VA clinical record of 
April 1991, a VA psychologist opined that there was a causal 
connection between the veteran's allergic disorder, a back 
disorder and the veteran's defective hearing and his 
psychiatric symptoms.  (Service connection is only in effect 
for bilateral defective hearing.)  

In its August 1995 remand, the Board instructed the RO to 
afford the Veteran a VA psychiatric examination to determine 
the nature, extent, and etiology of any psychiatric disorder 
found.  The examining physician was to comment at to the 
etiology of any psychiatric disorder found on the 
examination.  He was also to render a medical opinion as to 
whether any psychiatric disability found on the examination 
was caused by, or aggravated by, the veteran's service 
connected hearing loss.  

In October 1995 J. A. Gimenez-Safont reported that the 
veteran had an anxiety neurosis which was caused by his 
bilateral defective hearing.  

Pursuant to the Board remand, the veteran received a VA 
psychiatric examination in December 1996, at the conclusion 
of which it was diagnostically noted that there was no 
specific psychiatric disorder found.  

The veteran was afforded a further VA psychiatric examination 
in May 1999.  At the conclusion of this examination, the VA 
psychiatrist rendered a diagnosis of depressive disorder, not 
otherwise specified.  However, the examining VA psychiatrist 
made no comment regarding the etiology of this psychiatric 
disability.  Specifically, he did not render any opinion as 
to whether the psychiatric disability found on the 
examination was caused by, or aggravated by, the veteran's 
service connected bilateral defective hearing.  

It is also noted that, in October 2000 the veteran submitted 
an August 2000 statement from William Galindez, M.D., a 
private psychiatrist.  This physician opined, essentially 
that the veteran's depressive disorder was "intimately 
related" to the veteran's progressive deafness.  This 
statement was never reviewed by the RO in its adjudication of 
the veteran's claim for secondary service connection for a 
psychiatric disability and neither the veteran nor his 
representative has waived RO consideration of this statement.  

In view of the foregoing, the issue of entitlement to 
secondary service connection for a psychiatric disability is 
again REMANDED to the RO for the following development.  

1. The veteran should be afforded a VA 
examination by a board of two 
psychiatrists to determine the nature, 
extent, and etiology of the veteran's 
psychiatric disability.  All pertinent 
clinical findings should be reported 
in detail.  Any psychological testing 
deemed appropriate should be 
performed.  The claims folder must be 
made available to the examiners prior 
to their evaluations so that they may 
review the clinical record in detail.  
The examiners should state that they 
have reviewed the claims folder in 
their joint examination report.  At 
the conclusion of their evaluations 
and after a careful review of the 
clinical record, the examining 
physicians should correlate their 
findings and render a medical opinion 
as a board of two in regard to the 
following questions: (1) did the 
veteran's service connected bilateral 
defective hearing cause any acquired 
psychiatric disability found on the 
examination (2) did the veteran's 
service connected bilateral defective 
hearing cause any acquired psychiatric 
disability found on the examination to 
increase in severity.  To the extent 
possible, the examining physicians 
should provide a rationale for their 
joint medical opinion in regard to the 
preceding questions.  

2. Then, the RO should review the entire 
record and again adjudicate the issue 
of entitlement to secondary service 
connection for a psychiatric disorder.  
If the benefit sought remains denied, 
the veteran and his representative 
should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
the Board for further appellate 
consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed.  
The purpose of this remand is to obtain additional clarifying 
medical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 



